Per Curiam.
Application for review. Tlie relator seeks to review hy certiorari a certain order made by the superior court of King county in the matter of a receiver in the case in which one Schwartz was plaintiff and the Chicago Purniture & Stove Co., a corporation, defendant, entered on the 22d day of September, 1902. The respondent moves to. quash the writ on the ground that an adequate remedy exists in appeal. The order made by the court in substance restrained relator, its agents, servants, and employees, from entering into or conducting business in a certain building on Second avenue, in Seattle, of which the court found that the receiver in said action was in possession, and which possession was disputed by relator; and, it appearing that said order may be reviewed *178on appeal, the motion to quash is sustained. It thereupon being shown to the court that relator had applied to the superior court to fix the amount of the supersedeas bond staying the execution of said order pending appeal, and the court refusing to make such order, and counsel requesting that an order he now issued from this court directing the superior court to fix the amount of such supersedeas bond, it is therefore ordered that the superior court fix the amount of such supersedeas bond staying the enforcement of the said order of that court pending the appeal.